18-2953
     Doucoure v. Barr
                                                                              BIA
                                                                      A095 862 113
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 22nd day of December, two thousand twenty.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            REENA RAGGI,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   MAKAN DOUCOURE,
14            Petitioner,
15
16                      v.                                  18-2953
17                                                          NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Genet Getachew, Law Office of
24                                      Genet Getachew, Brooklyn, NY.
25
26   FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
27                                      Assistant Attorney General;
28                                      Brianne Whelan Cohen, Senior
29                                      Litigation Counsel; Robbin K.
 1                                Blaya, Trial Attorney, Office of
 2                                Immigration Litigation, United
 3                                States Department of Justice,
 4                                Washington, DC.

 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner    Makan   Doucoure,   a   native   and   citizen   of

10   Mauritania, seeks review of a September 26, 2018, decision of

11   the BIA denying his motion to reopen.       In re Makan Doucoure,

12   No. A 095 862 113 (B.I.A. Sept. 26, 2018).          We assume the

13   parties’ familiarity with the underlying facts and procedural

14   history in this case.     The applicable standards of review are

15   well established.      See Jian Hui Shao v. Mukasey, 546 F.3d

16   138, 168–69 (2d Cir. 2008).

17       Doucoure moved to reopen his proceedings based on his

18   support for an anti-slavery activist group while in the United

19   States and the Mauritanian government’s persecution of anti-

20   slavery groups.      It is undisputed that Doucoure’s motion to

21   reopen was untimely and number barred because it was his

22   second motion to reopen filed more than 14 years after he was

23   ordered   removed.     See 8 U.S.C.   § 1229a(c)(7)(A),     (C)(i);

                                      2
 1   8 C.F.R. § 1003.2(c)(2).           Although the time and numerical

 2   limitations    do    not   apply    if    the    motion   is    to    reopen

 3   proceedings in order to apply for asylum “based on changed

 4   country conditions arising in the country of nationality or

 5   the country to which removal has been ordered, if such

 6   evidence is material and was not available and would not have

 7   been     discovered        or    presented        at      the        previous

 8   proceeding,” 8 U.S.C. § 1229a(c)(7)(C)(ii); see also 8 C.F.R.

 9   § 1003.2(c)(3)(ii), substantial evidence supports the BIA’s

10   conclusion    that   Doucoure      failed   to   establish      a   material

11   change related to the continued practice of slavery and

12   suppression of anti-slavery groups in Mauritania since his

13   2004 proceedings, see In re S-Y-G-, 24 I. & N. Dec. 247, 253

14   (BIA 2007) (“In determining whether evidence accompanying a

15   motion to reopen demonstrates a material change in country

16   conditions    that    would     justify     reopening,     [the      agency]

17   compare[s] the evidence of country conditions submitted with

18   the motion to those that existed at the time of the merits

19   hearing below.”).

20          At the time of his merits hearing in 2004, Doucoure

21   submitted evidence describing the long history of slavery in


                                          3
 1   Mauritania, that the Mauritanian government had banned or

 2   refused to authorize several political parties, including

 3   anti-slavery non-governmental organizations, and that the

 4   government    had   detained   the     leader   of    an    anti-slavery

 5   activist group.      The evidence he submitted in support of

 6   reopening    described   similar     conditions      of    the   continued

 7   practice of slavery despite its illegality, the suppression

 8   of anti-slavery groups, and the arrest and imprisonment of

 9   supporters who campaign for abolitionist movements.                  Based

10   on this record, the BIA was not compelled to conclude that

11   conditions in Mauritania had materially worsened.                   See 8

12   U.S.C. § 1252(b)(4)(B) (“the administrative findings of fact

13   are conclusive unless any reasonable adjudicator would be

14   compelled to conclude to the contrary”); Jian Hui Shao, 546

15   F.3d at 168–69.     Accordingly, we find no abuse of discretion

16   in the BIA’s denial of Doucoure’s motion to reopen as untimely

17   and number barred.       See 8 U.S.C. § 1229a(c)(7)(A), (C)(i),

18   (ii); 8 C.F.R. § 1003.2(c)(2), (3).

19       Because this basis for the denial of the motion to reopen

20   is dispositive, we do not reach the BIA’s alternate ruling

21   that Doucoure failed to establish prima facie eligibility for


                                        4
 1   relief.   See INS v. Abudu, 485 U.S. 94, 104–05 (1988) (agency

 2   may deny untimely motion for failure to show material change

 3   or for failure to establish prima facie eligibility); INS v.

 4   Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts

 5   and agencies are not required to make findings on issues the

 6   decision of which is unnecessary to the results they reach.”).

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   All pending motions and applications are DENIED and

9    stays VACATED.

10                                FOR THE COURT:
11                                Catherine O’Hagan Wolfe,
12                                Clerk of Court




                                   5